FILE COPY




                         COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-16-00370-CR
                              NO. 02-16-00371-CR
                              NO. 02-16-00377-CR


JACOB OWEN EDWARDS                                                  APPELLANT

                                        V.

THE STATE OF TEXAS                                                        STATE

                                    ------------

     FROM COUNTY CRIMINAL COURT NO. 2 OF DENTON COUNTY
 TRIAL COURT NO. CR-2014-07164-B, CR-2014-09118-B, CR-2012-08863-B

                                    ------------

                                    ORDER

                                    ------------

      We have considered retained counsel David Wacker’s Motion to Withdraw

as Attorney of Record.

      Although Wacker did not file a brief under Anders v. California, 386 U.S.

738 (1967), he did state in his motion to withdraw that he was “unable to find any

arguable ground of error, as defined by Anders.” If appellant wishes to file a

response to counsel’s motion on his own behalf, the response must be filed on or

before Monday, August 14, 2017. If appellant does not file a pro se response

on or before Monday, August 14, 2017, this court will assume that he does not
                                                                           FILE COPY




intend to do so. The State will then have thirty (30) days to respond. Once the

State files a response or brief, or notifies this court that it declines to do so, we

will consider the appeal without briefing, as Wacker and appellant acknowledged

at the May 23, 2017 abatement hearing held in the trial court in accordance with

our May 1, 2017 order. See Tex. R. App. P. 38.8(b)(4).

      If instead of filing a pro se response appellant obtains new counsel,

appellant shall notify this court immediately.

      The clerk of this court is directed to transmit a copy of this order to

appellant and the attorneys of record.

      DATED July 14, 2017.

                                                    PER CURIAM




                                          2